Case 2:20-cr-00144-RJC Document4 Filed 07/08/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN-DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

. vy. | | Criminal No. y) fh Uf -
DAEVON EGGLESTON [UNDER SEAL] | F | L ED
INDICTMENT MEMORANDUM JUL -8 2020

 

. GLERK U.S. DISTRICT CONIA
N
_AND NOW comes the United States of America, by its atto¥MESK, IST. AGP. rady,

United States Attorney for the Western District of Pennsylvania, and J onathan D. Lusty, Assistant
United States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT >
A federal grand jury returned a one-count indictment against the above-named

defendant for an alleged violation of federal law:

 

COUNT OFFENSE/DATE - JITLE/SECTION

1 Possession of a Firearm and Ammunition bya - 18 U.S.C. § 922(g)(1)
Convicted Felon

On or about March 9, 2020

_ OL. ELEMENTS OF THE OFFENSE

A. As to Count 1: | |

In order for the crime of possession of a firearm and ammunition by a convicted
felon, in violation of 18 U.S.C. § 922(¢)(1), to be established, the government most prove all of

the following essential elements beyond a reasonable doubt:
Case 2:20-cr-00144-RJC Document 4 Filed 07/08/20 Page 2 of 3

1. DAEVON EGGLESTON knowingly possessed the firearm and/or
ammunition described in Count One of the Indictment;

2. At the time of the charged act, DAEVON EGGLESTON had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;

3. At the time of the charged act, the defendant knew that he had been
convicted of a felony, that is, a crime punishable by imprisonment for a term exceeding one year;
and

4, DAEVON EGGLESTON’s possession was in or affecting interstate or
foreign commerce.

Third Circuit Model Criminal Jury Instruction 6.1 $.929G (modified).

WY. PENALTIES
A. As to Count 1: Possession of a Firearm and Ammunition by a

Convicted Felon (18 U.S.C. § 922(g)(1)):

1. -A term of imprisonment of not more than ten (10) years. However, if it is
determined that the defendant has three previous convictions for a violent felony or a serious drug
offense, or both, then pursuant to 18 U.S.C. § 924(e), the term of imprisonment is not less than
fifteen (15) years to a maximum of life imprisonment.

2. A fine of not more than $250,000 (18U.S.C. § 3571(b)¢3)).

3. A term of supervised release of three (3) years (or five (5) years if 18 U.S.C.
§ 924(e) applies) (18 U.S.C. § 3583).

IV. MANDATORY SPECIAL ASSESSMENT

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
Case 2:20-cr-00144-RJC Document 4 Filed 07/08/20 Page 3 of 3

. V. RESTITUTION
Not applicable in this case. |
VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.
SO Respectfully submitted; |
SCOTT W. BRADY _
United States Attorney

/s/ Jonathan D. Lusty

 

JONATHAN D. LUSTY .
Assistant U.S. Attorney
PA ID No. 311180
